                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BLAINE KOBY GHOLSON,                         )
                                             )
               Plaintiff,                    )       2:18-cv-1632
                                             )
       v.                                    )       District Judge Arthur J. Schwab
                                             )       Magistrate Judge Patricia L. Dodge
                                             )
REBECCA ANDREWS and ZACHARY                  )
KENNEDY,                                     )
                                             )
               Defendants.                   )


                                  MEMORANDUM ORDER

       Plaintiff, Blaine Koby Gholson, is a Pennsylvania prisoner who is currently housed at

SCI Houtzdale. This civil action was referred to a United States Magistrate Judge for pretrial

proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and the Local

Rules of Court.

       On February 14, 2020, the Magistrate Judge filed a Report and Recommendation (ECF

No. 49) recommending that this civil action be dismissed with prejudice for failure to prosecute

because Plaintiff failed to accept mail from the Court, failed to comply with Court orders, and

stopped communicating with the Court altogether.

       The Report and Recommendation was mailed to Plaintiff at his address of record. His

objections to it were due by March 2, 2020. He did not file any objections.

       Accordingly, after de novo review of the pleadings and documents in the case, together

with the Report and Recommendation, the following ORDER is entered:

       AND NOW, this 9th day of March, 2020,



                                                 1
       IT IS HEREBY ORDERED that this civil action is dismissed with prejudice for Plaintiff’s

failure to prosecute;

       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 49) filed by

the Magistrate Judge on February 14, 2020, is adopted as the Opinion of the Court.

       The Clerk of Court shall mark this case CLOSED.



                                                      BY THE COURT:

                                                      s/Arthur J. Schwab
                                                      Arthur J. Schwab
                                                      United States District Judge



cc:    All Registered ECF Counsel and
       via first-class mail to Plaintiff at his
       address of record




                                                  2
